Case 17-11213 Doc 819 Filed 03/09/20 Entered 03/09/20 15:37:25 Main Document Page 1 of 8




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF LOUISIANA


   IN RE:                                                              CHAPTER 11

   FIRST NBC BANK HOLDING COMPANY,                                     CASE NO. 17-11213

                  DEBTOR                                               SECTION A


     OBJECTION TO MISCLASSIFIED CLAIM NO. 14 FILED BY MICHAEL LULICH
          NOW INTO COURT through undersigned counsel comes First NBC Bank Holding

   Company, as debtor and debtor-in-possession (the “Debtor”) in the above-entitled and numbered

   bankruptcy case which objects to Proof of Claim No. 14, filed by Michael Lulich, and seeks

   reclassification of such claim as a general unsecured claim (Class 2); and, in support thereof, the

   Debtor respectfully represents as follows:

                                                   1.

                                  JURISDICTION AND VENUE

          This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334(b). This

   matter constitutes a proceeding that this Court may hear and determine pursuant to 28 U.S.C. §§

   157(b)(2)(B). This Court is the appropriate venue under 28 U.S.C. § 1409(a).

                                                   2.

                                           BACKGROUND

    A.    THE CHAPTER 11 CASE

                                                   3.

          On April 28, 2017 (the “Bank Closing Date”), the Louisiana Office of Financial Institutions

   closed First NBC Bank, a wholly owned subsidiary of the Debtor, and named the Federal Deposit

   Insurance Corporation as Receiver (“FDIC-R”) for the Bank.
Case 17-11213 Doc 819 Filed 03/09/20 Entered 03/09/20 15:37:25 Main Document Page 2 of 8




                                                   4.

          On May 11, 2017 (the “Petition Date”), the Debtor filed a voluntary petition for relief under

   chapter 11 of title 11 of the U.S. Code (the “Bankruptcy Code”), commencing the above-captioned

   bankruptcy case (“Chapter 11 Case”).

                                                   5.

          On May 23, 2017, the Office of the U.S. Trustee appointed an Official Committee of

   Unsecured Creditors (the “Committee”).

                                                   6.

          On July 2, 2019, the Debtor and the Committee (collectively, “Plan Proponents”) filed a

   Second Amended Joint Plan of Reorganization [Doc.621] (as amended, “Joint Plan”); and, on the

   same date, the Debtor filed an accompanying Second Amended Disclosure Statement [Doc.622]

   (as amended, “Disclosure Statement”). On July 3, 2019, the Bankruptcy Court entered an order

   approving the Disclosure Statement [Doc. 624]. A hearing on confirmation of the Joint Plan is

   currently scheduled for March 10, 2020.

                                                   7.

   B.     THE NQDC PLAN

          The Debtor was the sponsor and administrator of the First NBC Bank Holding Company

   Deferred Compensation Plan, an unfunded, non-qualified deferred compensation arrangement first

   effective as of June 30, 2012 (the “NQDC Plan"). On the same date, the First NBC Bank Holding

   Company Deferred Compensation Trust (“NQDC Trust”) was established as a grantor trust for the

   purpose of accumulating funds to satisfy the Debtor’s or Debtor’s affiliate’s benefit obligations

   under the NQDC Plan. A copy of the Trust Agreement (the “NQDC Trust Agreement”) governing

   the NQDC Trust is attached hereto as Exhibit B. At the time this case was commenced, the Debtor

                                                    2
Case 17-11213 Doc 819 Filed 03/09/20 Entered 03/09/20 15:37:25 Main Document Page 3 of 8




   maintained the NQDC Trust with Whitney Bank (“Whitney”) serving as the successor Trustee

   following the Bank Closing Date; and, the NQDC Trust’s funds were invested with Nationwide

   Financial (“Nationwide”) which in turn invested the funds in various securities.

                                                   8.

          Section 5 of the NQDC Trust Agreement instructs the Trustee to apply property of the

   NQDC Trust solely to satisfy the Debtor’s or Debtor’s affiliate’s benefit obligations under the

   NQDC Plan and further provides that the Debtor has no right or power to direct the Trustee to

   return the funds of the NQDC Trust to the Debtor until all obligations under the NQDC Plan have

   been satisfied. However, under the express provisions of Sections 6 and 7 of the NQDC Trust

   Agreement, the funds of the NQDC Trust constitute general assets of the Debtor available to satisfy

   the claims of the Debtor’s general creditors in the event of the Debtor’s insolvency. Consequently,

   the assets of the NQDC Trust became property of the Debtor’s estate upon commencement of this

   Chapter 11 Case.

                                                   9.

          Shortly after the Petition Date, the NQDC Trust was terminated and its investments were

   liquidated and the funds (“NQDC Funds”) derived therefrom ($593,686.84) were transferred to

   Whitney, as successor trustee. On August 18, 2017, the Debtor filed a Motion for Turnover of

   Property of the Estate [Doc.91], requesting turnover of the NQDC Funds by Whitney. The

   Turnover Motion was granted on August 22, 2017 (“Turnover Order”). Thereafter, on August 29,

   2017, the FDIC-R filed a motion to reconsider the Turnover Order, which was ultimately resolved

   through a Court-approved settlement between the Debtor and FDIC-R [Doc. 153]. That settlement

   resulted in a division of the NQDC Funds between the Debtor (75%) and the FDIC-R (25%).



                                                   3
Case 17-11213 Doc 819 Filed 03/09/20 Entered 03/09/20 15:37:25 Main Document Page 4 of 8




                                                    10.

                 LULICH’S CLAIM IS MISCLASSIFIED AS A PRIORITY SECURED CLAIM

          On August 24, 2017, Lulich timely filed proof of claim no. 14 (the “Lulich Claim”) in this

   Chapter 11 Case. The Lulich Claim was asserted as a priority and secured claim against the

   Debtor’s estate in the amount of $5,313.38. The Debtor maintains that the Lulich Claim incorrectly

   asserted secured, priority status where no basis for such treatment exists. This claim arises from

   alleged contributions made by Lulich under the NQDC Plan. Through Order [Doc. 700] entered

   in the Chapter 11 Case on August 19, 2019, the Bankruptcy Court has already determined that the

   Lulich Claim was not entitled to priority, in any amount, under 11 U.S.C. §507(a).

                                                    11.

          Lulich asserts that the Lulich Claim is secured by “Vanguard Investments at Nationwide”;

   and, a copy of a Nationwide investment statement referencing the NQDC Plan is attached to the

   claim in support thereof. See Exhibit A, Proof of Claim No. 14.

                                                    12.

          As set forth above, all NQDC Funds were transferred to the Debtor and the receiver for its

   subsidiary, the FDIC-R, in the early stages of this Chapter 11 Case. Provisions allowing for funds

   of deferred compensation plans to be used to pay a company’s creditors are standard for plans such

   as the NQDC Plan in order to maintain the associated tax advantages:

            “An unfunded arrangement is one where the employee has only the employer's "mere
   promise to pay" the deferred compensation benefits in the future, and the promise is not secured
   in any way. The employer may simply keep track of the benefit in a bookkeeping account, or it
   may voluntarily choose to invest in annuities, securities, or insurance arrangements to help fulfill
   its promise to pay the employee. Similarly, the employer may transfer amounts to a trust that
   remains a part of the employer's general assets, subject to the claims of the employer's creditors if
   the employer becomes insolvent, in order to help keep its promise to the employee. To obtain the
   benefit of income tax deferral, it is important that the amounts are not set aside from the employer's
   creditors for the exclusive benefit of the employee. If amounts are set aside from the employer's
   creditors for the exclusive benefit of the employee, the employee may have currently includible
                                                     4
Case 17-11213 Doc 819 Filed 03/09/20 Entered 03/09/20 15:37:25 Main Document Page 5 of 8




   compensation.” (Emphasis added). Internal Revenue Service, “Nonqualified Deferred
   Compensation             Audit            Techniques             Guide           (June2015)”,
   https://www.irs.gov/businesses/corporations/nonqualified-deferred-compensation-audit-
   techniques-guide.

                                                   13.

          No basis for a lien affecting the Debtor’s assets is contained in the Lulich Claim; and, none

   exists in the NQDC Trust Agreement. To the contrary, the NQDC Trust Agreement expressly

   provides that NQDC Trust beneficiaries or NQDC Plan participants are only entitled to a general

   unsecured claim for funds accumulated in the NQDC Trust. See Exhibit B, NQDC Trust

   Agreement §1.4. The Debtor maintains that no other basis for a lien securing the Lulich Claim is

   found in the books and records of the Debtor’s estate. Accordingly, the Lulich Claim should be

   reclassified as a Class 2 General Unsecured Claim.

                                                   14.

          The Debtor and its successors hereby reserve all rights to amend, modify or supplement

   this objection to Lulich Claim.

          WHEREFORE, First NBC Bank Holding Company prays that this Court, after notice and

   a hearing, enter an order reclassifying Proof of Claim No. 14 as a Class 2 General Unsecured Claim

   under the Joint Plan, and for such other relief deemed equitable and just.

                                                Respectfully submitted by:

                                                /s/ Barbara B. Parsons
                                                WILLIAM E. STEFFES (#12426)
                                                BARBARA B. PARSONS (#28714)
                                                THE STEFFES FIRM, LLC
                                                13702 Coursey Boulevard, Bldg. 3
                                                Baton Rouge, Louisiana 70817
                                                Telephone: (225) 751-1751
                                                Fax: (225) 751-1998
                                                Email: bparsons@steffeslaw.com

                                                Counsel for Debtor
                                                    5
Case 17-11213 Doc 819 Filed 03/09/20 Entered 03/09/20 15:37:25 Main Document Page 6 of 8




                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF LOUISIANA

   IN RE:                                                                          CHAPTER 11

   FIRST NBC BANK HOLDING COMPANY,                                                 CASE NO. 17-11213

            DEBTOR                                                                 SECTION A


                                          CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a copy of the above and foregoing Objection has been served

   upon all those entitled to receive electronic notice via this Court’s CM/ECF notification system,

   as shown below:

   Sam J. Alberts on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank sam.alberts@dentons.com

   Serajul Ferdows Ali on behalf of Interested Party United States of America/Treasury serajul.ali@usdoj.gov

   A. Brooke Watford Altazan on behalf of Creditor Committee Official Unsecured Creditors' Committee
   baltazan@stewartrobbins.com

   Wilbur J. (Bill) Babin, Jr. on behalf of Defendant Louis P. Ballero, Jr.
   babin@derbeslaw.com, derbeser72443@notify.bestcase.com

   Brian M. Ballay on behalf of Interested Party Directors and Former Directors Group
   bballay@bakerdonelson.com

   Jerry A. Beatmann on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank jay.beatmann@dentons.com

   Ward Benson on behalf of Interested Party United States of America on behalf of the Internal Revenue Service
   ward.w.benson@usdoj.gov, southern.taxcivil@usdoj.gov

   Nicholas H. Berg on behalf of Interested Party Lawrence Blake Jones nberg@reasonoverllc.com

   Brandon A. Brown on behalf of Creditor Committee Official Unsecured Creditors' Committee
   bbrown@stewartrobbins.com

   Aaron Brownell on behalf of Interested Party United States of America on behalf of the Internal Revenue Service
   aaron.c.brownell@usdoj.gov

   Christopher T. Caplinger on behalf of Creditor Lead Plaintiffs in Securities Class Action ccaplinger@lawla.com

   Edward Castaing, Jr. on behalf of Interested Party Ryan J. Ashton ecastaing@cclhlaw.com

   Robin B. Cheatham on behalf of Creditor Florida Parishes Bank cheathamrb@arlaw.com
                                                              6
Case 17-11213 Doc 819 Filed 03/09/20 Entered 03/09/20 15:37:25 Main Document Page 7 of 8




   Leo D. Congeni on behalf of Interested Party Doug Smith, derivatively and on behalf of First NBC Bank Holding
   Company leo@congenilawfirm.com

   Nancy Scott Degan on behalf of Interested Party Directors and Former Directors Group
   ndegan@bakerdonelson.com

   Eric J Derbes on behalf of Defendant Michael Lulich
   ederbes@derbeslaw.com, derbespacer@gmail.com;derbeser72443@notify.bestcase.com

   Jonathan Edwards on behalf of Interested Party Mary Beth Verdigets and Jonathan.Edwards@alston.com

   Elizabeth J. Futrell on behalf of Creditor David W. Anderson efutrell@joneswalker.com

   Amanda Burnette George on behalf of U.S. Trustee Office of the U.S. Trustee amanda.b.george@usdoj.gov

   Eric Goldstein on behalf of Interested Party U.S. Bank National Association, as Indenture Trustee
   egoldstein@goodwin.com, bankruptcy@goodwin.com;bankruptcyparalegal@goodwin.com

   Aaron Benjamin Greenbaum on behalf of Interested Party Mary Beth Verdigets aaron.greenbaum@pjgglaw.com

   Jan Marie Hayden on behalf of Interested Party Lawrence Blake Jones jhayden@bakerdonelson.com

   John Hite, III on behalf of Plaintiff Zurich American Insurance Company
   jhite@shmrlaw.com

   John M. Landis on behalf of Creditor Gregory St. Angelo jlandis@stonepigman.com

   Michael E. Landis on behalf of Creditor Renewal Capital Company, LLC mlandis@gamb.law

   Alysson Leigh Mills on behalf of Interested Party Ryan J. Ashton amills@fishmanhaygood.com

   L. Marlene Quarles on behalf of Interested Party Lawrence Blake Jones
   mquarles@dwyercambre.com

   Andrew M Reidy on behalf of Interested Party Federal Deposit Insurance Corporation (FDIC) as Receiver for First
   NBC Bank areidy@lowenstein.com

   Ryan James Richmond on behalf of Creditor Committee Official Unsecured Creditors' Committee
   rrichmond@stewartrobbins.com

   Lacey E Rochester on behalf of Interested Party Directors and Former Directors Group
   lrochester@bakerdonelson.com

   David Rubin on behalf of Other Prof. Interested Party drubin@kswb.com

   Susan R. Sherrill-Beard on behalf of Interested Party U.S. Securities and Exchange Commission
   sherrill-beards@sec.gov

   Paul Douglas Stewart, Jr. on behalf of Creditor Committee Official Unsecured Creditors' Committee
   dstewart@stewartrobbins.com

   Office of the U.S. Trustee USTPRegion05.NR.ECF@usdoj.gov


                                                            7
Case 17-11213 Doc 819 Filed 03/09/20 Entered 03/09/20 15:37:25 Main Document Page 8 of 8




   R. Patrick Vance on behalf of Creditor David W. Anderson pvance@joneswalker.com

   Stephen L. Williamson on behalf of Creditor Renewal Capital Company, LLC swilliamson@gamb.law

   Phillip A. Wittmann on behalf of Defendant Gregory St. Angelo pwittmann@stonepigman.com

           I further certify that a copy of the Objection has been served upon the Claimant by

   depositing same in the United States Mail, postage prepaid and properly addressed to:

                                            Michael Lulich
                                            1216 Poplar Street
                                            Metairie, LA 70005-1132

           Baton Rouge, Louisiana, March 9, 2020.

                                          /s/ Samantha J. Chassaing
                                            Samantha J. Chassaing




                                                       8
